

AMENDMENT NO. 11
 TO
CREDIT AGREEMENT
 
 
THIS AMENDMENT NO. 11 is entered into effective as of the 30th day of June,
2008, by and between WMLAND ELECTRONICS, INC., a Minnesota corporation (the
"Borrower") and M&I MARSHALL & ILSLEY BANK, a banking corporation organized and
existing under the laws of Wisconsin ("Bank").
 
WHEREAS, Borrower and the Bank have entered into that certain Credit and
Security Agreement dated as of June 30, 2003, as amended (the "Credit
Agreement") pursuant to which Bank has agreed to provide a revolving credit
facility to Borrower on the terns and conditions contained therein, and
WHEREAS, Borrower and Bank desire to amend certain provisions of the Credit
Agreement.
 
NOW, THEREFORE, Bank and Borrower hereby agree as follows:
 
1.  Certain Definitions. Capitalized terms used herein and not otherwise defined
shall have the meanings set forth in the Credit Agreement.
 
2.  Maturity Date. The definition of "Maturity Date" as set forth in Section 1.1
of the Credit Agreement is hereby amended by deleting the date "June 30,2008,"
and replacing it with the date "June 30,2009."
 
3.  LIBOR Rate. The definition of "LIBOR Rate" as set forth in Section 1.1 of
the Credit Agreement is hereby amended by deleting clause (ii) of said
definition in its entirety and replacing the same with the following: "(ii)
two and three-fourths percent (2.75%)."
 
4.  Miscellaneous. Except as specifically set forth herein, the Credit Agreement
shall remain in full force and effect, with no other modification or waiver.
This Amendment shall be governed by, and construed in accordance with, the laws
of the State of Wisconsin. This Amendment may be executed in two or more
counterparts each of which shall be deemed an original, but all of which taken
together shall constitute one and the same agreement. The Borrower hereby
restates and reaffirms its obligation under the Credit Agreement to pay on
demand all costs and expenses, including (without limitation) attorneys' fees,
incurred by the Lender in connection with the Obligations, this Amendment, the
Loan Documents, and any other document or agreement related hereto, and the
transactions contemplated hereby.
 
IN WITNESS WHEREOF, the parties hereto have caused this Amendment No. 11 to
Credit Agreement to be executed as of the day and year first written above.
 
 
 
 
 

M&I Marshall & Ilsley Bank      Winland Electronics, Inc.            
/s/ (illegible)
   
/s/ Glenn A. Kermes
 
 
   
Glenn A. Kermes
 
Its Assistant Vice President
   
Chief Financial Officer
 

                   
/s/  Ryan McKinney
     
Ryan McKinney
   
 
 
Its Senior Vice President
   
 
 